Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE CEDAR REALTY TRUST, INC.

2017 STOCK INCENTIVE PLAN

 

Name of Grantee:

 

 

 

No. of Shares:

 

 

   

Grant Date:

 

 

   

Pursuant to the Cedar Realty Trust, Inc. 2017 Stock Incentive Plan (the “Plan”)
as amended through the date hereof, Cedar Realty Trust, Inc. (the “Company”)
hereby grants a Restricted Stock Award (an “Award”) to the Grantee named above.
Upon acceptance of this Award, the Grantee shall receive the number of shares of
Common Stock, par value $0.06 per share (the “Stock”), of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan. The Company acknowledges the receipt from the Grantee of consideration
with respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Committee.

1. Award. The shares of Restricted Stock awarded hereunder shall be issued and
held by the Company’s transfer agent in book entry form, and the Grantee’s name
shall be entered as the stockholder of record on the books of the Company.
Thereupon, the Grantee shall have all the rights of a stockholder with respect
to such shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below. The Grantee shall
(i) sign and deliver to the Company a copy of this Award Agreement and
(ii) deliver to the Company a stock power endorsed in blank.

2. Restrictions and Conditions.

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Committee in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c) If the Grantee’s employment or other service relationship with the Company
and its Subsidiaries is voluntarily or involuntarily terminated for any reason
(including death) prior to vesting of shares of Restricted Stock granted herein,
all shares of Restricted Stock shall immediately and automatically be forfeited
and returned to the Company.

3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse in full on the [third] anniversary of the Grant
Date (the “Vesting Date”) so long as the Grantee remains an employee,
Non-Employee Director or Consultant of the Company or a Subsidiary on such
Dates. Subsequent to such Vesting Date, the shares of Stock



--------------------------------------------------------------------------------

on which all restrictions and conditions have lapsed shall no longer be deemed
Restricted Stock. The Committee may at any time accelerate the vesting schedule
specified in this Paragraph 3 in accordance with Section 2 of the Plan.

4. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Paragraph 8 below, the Company shall have the authority to cause the
required tax withholding obligation to be satisfied, in whole or in part, by
withholding from shares of Stock to be issued or released by the transfer agent
a number of shares of Stock with an aggregate Fair Market Value that would
satisfy the withholding amount due; provided, however, that to the extent
necessary to avoid adverse accounting treatment such share withholding may be
limited to the minimum required tax withholding obligation.

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the Grant Date of this Award, file
with the Internal Revenue Service and the Company an election under Section
83(b) of the Internal Revenue Code. In the event the Grantee makes such an
election, he or she agrees to provide a copy of the election to the Company. The
Grantee acknowledges that he or she is responsible for obtaining the advice of
his or her tax advisors with regard to the Section 83(b) election and that he or
she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with regard to such
election.

9. No Obligation to Continue Service. Neither the Company nor any Subsidiary is
obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment or service and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment or service of the Grantee at any time.

10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

11. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and

 

2



--------------------------------------------------------------------------------

certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including but not limited to Social Security
or other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”). By entering into
this Agreement, the Grantee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate. The Grantee shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.

12. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

Cedar Realty Trust, Inc. By:  

 

  Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:  

 

   

 

      Grantee’s Signature       Grantee’s name and address:      

 

     

 

     

 

 

3